In denying a rehearing we deem it proper to say that we are entirely satisfied that in no case does the fact that an appeal has been taken from a judgment operate to divest the trial court of power to entertain and determine a motion for a new trial in the matter in which the judgment was given. The amendments of 1915 have, in no respect, changed our established law in this regard. The opinion in Department was correct in holding that this is true at least in so far as cases in which a separate appeal from the order is expressly provided are concerned. The exigencies of this case were not such as to require the court to go further, but in order that the practice in trial courts may not be thrown into confusion by a possible distinction as between cases in which a separate appeal from the order is provided, and other cases, we feel that this statement of our views should be made.
The application for a rehearing is denied.
Angellotti, C. J., Shaw, J., Wilbur, J., Lennon, J., and Olney, J., concurred. *Page 589